DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 7 and 12.
Pending: 1-12.
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 7-8 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over CHANG (US 20090031091 A1) in view of YANG (US 20200402582 A1).

Re: Independent Claim 1, CHANG discloses a method of foreground auto-calibrating data reception window for a dynamic random access memory, DRAM, system (CHANG Figs. 1-5 and ¶ [0038]) the method comprising:
receiving data strobe and data from a DRAM of the DARM system (CHANG Figs. 3-4 and ¶ [0042]);
capturing a data strobe clock according to the received data strobe (CHANG Figs. 3-4 and ¶ [0042]);
generating three time points with a period of the data strobe clock (CHANG Fig. 5: 510, 514, 512 and ¶ [0038]);
sampling the data at the three time points, to obtain three sampled data (CHANG Fig. 5: 510, 514, 512 and ¶¶ [0038]-[0040]);
(CHANG Fig. 5: 510, 514, 512 and ¶¶ [0038]-[0040]); and
configuring a valid data reception window according to the positions of the three time points when determining not to adjust the positions of the three time points (CHANG Figs. 3-5: and ¶¶ [0031]-[0038]).
CHANG does not explicitly recite strobes being received and edges being aligned with read or write operations. YANG explicitly recites and teaches use of strobes during read and write operations. YANG Table 1 and paragraph [0038] recite DQS and DQSn used during read and write operations in a storage system. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the teachings of YANG to the memory storage devices taught by CHANG for the purpose of reading/writing data reliably on an asynchronous channel (see e.g., YANG ¶ [0038] and Table 1).

Re: Independent Claim 7, CHANG discloses a foreground auto-calibration device for data reception window configuration (CHANG Figs. 1-2: Controller 103/200 and ¶¶ [0018] and [0028]), the auto-calibration device comprising:
a data strobe clock acquisition unit, for receiving data strobe from a dynamic random access memory (DRAM) and capturing a data strobe clock (CHANG Figs. 3-4 and ¶ [0042]);
a time point splitting unit, for generating three time points with a period of the data strobe clock (CHANG Figs. 1-2: Controller 103/200 and ¶¶ [0018] and [0028]);
a data sampling unit, for sampling data from the DRAM at the three time points, to obtain three sampled data (CHANG Figs. 1-2: Controller 108/110, 230/234 and ¶¶ [0018]-[0020] and [0028]-[0029]); and
(CHANG Fig. 5: 510, 514, 512 and ¶¶ [0038]-[0040]), and configuring a valid data reception window according to the positions of the three time points when determining not to adjust the positions of the three time points (CHANG Figs. 3-5: and ¶¶ [0031]-[0038]).
CHANG does not explicitly recite strobes being received and edges being aligned with read or write operations. YANG explicitly recites and teaches use of strobes during read and write operations. YANG Table 1 and paragraph [0038] recite DQS and DQSn used during read and write operations in a storage system. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the teachings of YANG to the memory storage devices taught by CHANG for the purpose of reading/writing data reliably on an asynchronous channel (see e.g., YANG ¶ [0038] and Table 1).

Re: Claims 2 and 8, CHANG and YANG discloses all the limitations of claims 1 and 7 on which these claims depend. They further disclose:
wherein the step generating the three time points with the period of the data strobe clock comprise:
splitting the period into a previous time point, a center time point and a postpone time point (CHANG Fig. 5: 510, 514 and 512).

Claim(s) 12 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over CHANG in view of DING (US 9401189 B1) and further in view of YANG.

Re: Independent Claim 12, CHANG discloses a dynamic random access memory, DRAM, system (CHANG Figs. 1-5 and ¶ [0038]) comprising:
a DRAM (CHANG Fig. 1);
a memory controller, connecting to the DRAM, for performing a read operation with the DRAM (CHANG Figs. 1-2: Controller 108/110, 230/234 and ¶¶ [0018]-[0020] and [0028]-[0029]); and
a foreground auto-calibration device, connecting to the memory controller and the DARM, for configuring data reception window to the memory controller (CHANG Figs. 1-2: Controller 103/200 and ¶¶ [0018] and [0028]), wherein the calibration device comprises:
wherein the program code instructs the processing unit to perform the following steps:
receiving data strobe and data from a DRAM of the DARM system (CHANG Figs. 3-4 and ¶ [0042]);
capturing a data strobe clock according to the received data strobe (CHANG Figs. 3-4 and ¶ [0042]);
generating three time points with a period of the data strobe clock (CHANG Fig. 5: 510, 514, 512 and ¶ [0038]);
sampling the data at the three time points, to obtain three sampled data (CHANG Fig. 5: 510, 514, 512 and ¶¶ [0038]-[0040]);
determining whether to adjust positions of the three time points according to a comparison among the three sampled data (CHANG Fig. 5: 510, 514, 512 and ¶¶ [0038]-[0040]); and
configuring the valid data reception window according to the positions of the three time points when determining not to adjust the positions of the three time points (CHANG Figs. 3-5: and ¶¶ [0031]-[0038]).
CHANG is silent regarding the system comparing:

a storage unit, coupled to the processing unit, for storing the program code.
DING disclose an apparatus with data eye calibration system and methods that teach:
 a processing unit, for executing a program code (DING Fig. 7 and col. 9, ll. 3-7, “The control logic block can be implemented using either circuit components or it can be implemented using a programmable processor that is programmed to execute instructions in accordance with the embodiments described herein.”); and
a storage unit, coupled to the processing unit, for storing the program code (DING Fig. 7 and col. 9, ll. 3-7, “The control logic block can be implemented using either circuit components or it can be implemented using a programmable processor that is programmed to execute instructions in accordance with the embodiments described herein.” Therefore it has storage to store program instructions.).
CHANG and DING disclose memory storage systems. DING in particular discloses startup calibration circuitry and runtime calibration circuitry. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to adopt the implementation  and apply the calibration method of DING to the apparatus taught by CHANG where startup calibration circuitry may be used upon device startup to perform a one-time data de-skew and DQ/DQS centering. The runtime calibration circuitry may include at least two data sampling circuits, a first of which is used in active mode to latch incoming data and a second of which is used in redundant mode to obtain data eye boundary information on a continuous basis. The received DQS signal may be adjusted based on the obtained eye boundary information so that DQS properly positioned within the data eye periodically or on an as-needed basis (see e.g., DING Abstract and col. 2, ll. 9-58).
CHANG and DING do not explicitly recite strobes being received and edges being aligned with read or write operations. YANG explicitly recites and teaches use of strobes during read and write YANG Table 1 and paragraph [0038] recite DQS and DQSn used during read and write operations in a storage system. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the teachings of YANG to the memory storage devices taught by CHANG and DING for the purpose of reading/writing data reliably on an asynchronous channel (see e.g., YANG ¶ [0038] and Table 1).

Prior art made of record and not relied upon are considered pertinent to current application disclosure. 
PEDDU (US 9911478 B1) discloses a calibration method includes performing a write/read test for each one of multiple combinations of write/read delay settings, wherein each one of the multiple combinations of write/read delay settings includes one of a plurality of write delay settings of a first delay device and one of a plurality of read delay settings of a second delay device. The method also includes obtaining test results for the write/read tests, determining a pass region based on the test results, determining a center of the pass region, and selecting one of the multiple combinations of write/read settings based on the center of the pass region.
BANDI (US 20180189213 A1) embodiments directed to calibrating a cross-talk cancellation module. A data eye response for a first data channel can be acquired, and the left-side and right-side maximum transition edges can be determined while adjacent data channels are silent. The adjacent data channels can be activated, first using an even mode waveform. A strobe can be positioned at the left-side maximum boundary in anticipation of a right-shift due to even mode waveform cross talk. A summer circuit can sum the waveform from the first data channel with cross-talk induced voltage pulse having an opposite polarity from the even mode waveforms on the aggressor channels. A left-side edge can be determined by incrementally adjusting gain and detector parameters. These parameters can be locked once a left-side transition edge is located. The process can be repeated for a right-side transition edge with odd-mode aggressor waveforms.

Allowable Subject Matter
Claim(s) 3-6 and 9-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Re: Claims 3 and 9 (and dependent claims 4-5 and 10-11), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the step of sampling the data at the three time points, to obtain the three sampled data comprises:
obtaining a previous data corresponding to the previous time point;
obtaining a center data corresponding to the center time point;
and obtaining a third postpone data corresponding to the postpone time point.

Re: Claim 6, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
determining whether to adjust positions of the adjusted three time points according to a first comparison among the three sampled data corresponding to the adjusted three time points.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov